149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Claudia BUSH, Appellant,v.SIEMENS TELECOM NETWORKS, Appellee.
No. 97-3768.
United States Court of Appeals, Eighth Circuit.
Submitted May 13, 1998.Filed June 2, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
PER CURIAM.


1
Claudia Bush, the plaintiff in this age discrimination case, appeals from the order of the District Court1 granting summary judgment to the defendant, Siemens Telecom Networks.  Having considered the submissions of the parties and the record, we conclude that the grant of summary judgment was correct and that an opinion would add nothing of precedential value to the District Court's thorough and well-reasoned opinion.


2
Siemens's motion to strike Volume VII of Bush's appendix and Bush's Third Brief is granted.  The motion to dismiss this appeal pursuant to Fed.  R.App. P. 31(c) is denied as moot.

The judgment of the District Court is

3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Sarah W. Hays, United States Magistrate Judge for the Western District of Missouri, who presided over the case with the consent of the parties in accordance with 28 U.S.C. § 636(c)